PER CURIAM.
We affirm in all respects except as to the attorney’s fee. Upon this issue we remand with direction that if the trial court finds a multiplier warranted, it must state the grounds upon which its decision is premised, and it must use a multiplier in the range of 1.5 to 3. See Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), modified, Standard Guar. Ins. Co. v. Quanstrom, 555 So.2d 828 (Fla.1990). See also Lane v. Head, 566 So.2d 508 (Fla.1990).
LETTS, GLICKSTEIN and GARRETT, JJ., concur.